Citation Nr: 9922549	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-33 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material has been received to reopen the 
veteran's claim of entitlement to service connection for a 
seizure disorder, as a residual of a concussion/head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from June 1942 to May 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied the veteran's 
request to reopen his claim for a seizure disorder as a 
residual of a concussion/head trauma.  The veteran submitted 
a timely substantive appeal in November 1997.

The Board observes that the veteran's September 1997 notice 
of disagreement (NOD) includes a claim of entitlement to 
service connection for chronic headaches as a residual of a 
concussion/head trauma incurred during service.  As this 
issue has not been properly developed by the RO for appellate 
review, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  An unappealed rating decision rendered in March 1992 
denied service connection for residuals of a concussion/head 
trauma and for a seizure disorder claimed as due to head 
trauma. 

2. The evidence associated with the record since the March 
1992 rating decision constitutes new and material evidence 
because it bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  There is competent medical evidence of a nexus or link 
between the veteran's current seizure disorder and service.
4.  The veteran engaged in combat with the enemy.

5.  There is no clear and convincing evidence to rebut the 
veteran's statements that he sustained a concussion/head 
trauma, which medical evidence links to a current seizure 
disorder, in combat.


CONCLUSIONS OF LAW

1.  An RO rating decision in March 1992, which denied 
entitlement to service connection for residuals of a 
concussion/head trauma, and for a seizure disorder claimed as 
due to head trauma, is final.  38 U.S.C.A. § 7105 (West 
1991). 

2.  New and material evidence since the March 1992 rating 
decision having been received, the veteran's claim of service 
connection for a seizure disorder as a residual of a 
concussion/head trauma, is reopened.  38 C.F.R. § 3.156(a) 
(1998).

3.  The veteran's claim of entitlement to service connection 
for a seizure disorder as a residual of a concussion/head 
trauma is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The veteran's seizure disorder, as a residual of a 
concussion/head trauma, was incurred during service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A March 1992 RO rating decision denied the veteran's claim of 
entitlement to service connection for residual of a 
concussion/head trauma or for a seizure disorder, on basis 
that there was no evidence of head trauma or seizures during 
service, and that the veteran's current seizures did not 
start until some 25 years after separation from service.  The 
veteran was notified of this denial and his appellate rights 
in April 1992, but he did not appeal.  Therefore, the RO's 
March 1992 rating decision is a final decision.  38 U.S.C.A. 
§ 7105.

Except as provided for in 38 U.S.C.A. § 5108 (West 1991), 
when a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 F.3d at 
1363.  Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board concludes that new and material evidence had been 
submitted since the March 1992 rating decision, primarily in 
the form of a May 1997 VA examination report, and the 
veteran's written statements that he is entitled to service 
connection because he was a combat veteran during World War 
II.  As such evidence bears directly and substantially upon 
the specific matter under consideration, is not cumulative or 
redundant of evidence previously submitted, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the case is hereby reopened.  
38 C.F.R. § 3.156(a).  

The medical evidence of record clearly shows that the veteran 
has been suffering from a seizure disorder since 1973.  The 
May 1997 VA examination report directly links the veteran's 
current seizure disorder to head trauma received in service, 
explaining that the veteran's currently diagnosed seizure 
disorder is "directly related to the trauma that [he] had 
during World War II."  The Board finds that such evidence 
makes the veteran's claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the veteran has presented a 
claim that is plausible; capable of substantiation or 
meritorious on its own.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a).

Turning now to the merits of the veteran's claim, the Board 
notes that the veteran contends he suffered from a 
concussion/head trauma while engaged in combat during World 
War II due to mortar/artillery explosions that occurred in 
close proximity to his location, causing him to be separated 
from his unit and wander around missing in action (MIA) for 
three days.  

The service medical records (SMRs) are devoid of any 
indication that the veteran complained of, was treated for, 
or diagnosed with, a concussion or head trauma.  However, the 
veteran's service personnel records show that he was awarded 
combat citations, including the the Combat Infantryman Badge 
and four Bronze Stars, as well as notations that he 
participated in the Tunisian, Sicilian, Naples-Foggia, and 
Rons-Arno campaigns during World War II.  The claims file 
also contains a copy of a Postal Telegraph from United States 
military authorities to the veteran's wife, informing her 
that the veteran was missing in action (MIA). 

38 U.S.C.A. § 1154(b) provides, in pertinent part, that, in 
any case where a veteran is engaged in combat during active 
service, lay or other evidence of service incurrence of a 
combat related injury will be considered sufficient proof of 
service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence 
during service, and, to that end, VA shall resolve every 
reasonable doubt in favor of the veteran.

Furthermore, under the framework laid down in Arms v. West, 
12 Vet. App. 188 (1999), evidence sufficient to well-ground a 
claim as to a combat-incurred injury requires the award of 
service connection unless service connection is rebutted by 
clear and convincing evidence to the contrary.  The Board 
finds that there is no clear and convincing evidence to rebut 
the evidence supporting the veteran's claim that he sustained 
head trauma and concussion during combat in service.  
Therefore, service connection for a seizure disorder as 
residual to a concussion/head trauma, is warranted. 


ORDER

Entitlement to service connection for a seizure disorder as a 
residual to a concussion/head trauma is granted, subject to 
the laws and regulations governing monetary awards. 



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals


 

